Citation Nr: 1101989	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-25 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, 
Nebraska


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical 
treatment provided subsequent to emergency room treatment on 
January 11, 2009 through January 13, 2009 at a private facility.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to November 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 administrative decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Lincoln, Nebraska, which found the Veteran to be ineligible for 
reimbursement for medical expenses incurred subsequent to 
emergency room treatment on January 11, 2009 through January 13, 
2009.

A hearing before the undersigned Veterans Law Judge at the RO was 
held in June 2010.


FINDINGS OF FACT

1.  The Veteran was treated at a private hospital emergency room 
on January 11th, 2009, and subsequently hospitalized at that 
private hospital through January 13th, 2009, for a nonservice 
connected disability.

2.  The medical evidence of record indicates that the Veteran was 
stable for transfer to a VA facility subsequent to emergency room 
treatment at that private hospital.


CONCLUSION OF LAW

The criteria for reimbursement for the cost of medical treatment 
provided subsequent to emergency room treatment on January 11, 
2009 through January 13, 2009, is denied.  38 U.S.C.A. § 1728 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 17.52, 17.54, 
17.1002 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

However, because the claim in this case is governed by the 
provisions of Chapter 17 of Title 38 of the United States Code, 
the law pertaining to the duty to notify and to assist and its 
implementing regulations are not applicable to such claims.  Cf. 
Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. 
Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that 
such law is not controlling in these matters, the Board has 
reviewed the case for purposes of ascertaining that the appellant 
has had a fair opportunity to present arguments and evidence in 
support of his claims for payment or reimbursement of medical 
expenses.  

Here, the duty to notify was satisfied by way of a letter sent to 
the Veteran in June 2009, as well as the June 2009 Statement of 
the Case.  These documents informed the Veteran of what evidence 
was needed to establish the benefits sought, of what VA would do 
or had done, and of what evidence the Veteran should provide.  
Therefore, the Board finds that any notice errors did not affect 
the essential fairness of this adjudication, and that it is not 
prejudicial to the Veteran for the Board to proceed to finally 
decide this appeal.  

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits, such as 
obtaining private medical records, and providing the Veteran with 
a hearing.  Consequently, and particularly in light of the 
favorable decision below, the Board finds that the duty to notify 
and assist has been satisfied.

The Veteran and his representative contend that reimbursement is 
warranted for treatment received at a private hospital on January 
12th  and 13th, 2009.  The Veteran was admitted to a private 
hospital on January 11th, 2009, with a diagnosis of pneumonia.  
The Veteran was reimbursed only for treatment provided on January 
11th, in the private emergency room, as the medical evidence was 
felt to show that the Veteran was stable to be transferred at 
that time.  The Veteran contends that reimbursement should be 
granted for the additional dates, as he had been discharged from 
the VA the previous day with pneumonia, and did not realize that 
he could be transferred to the VA, or that it was his 
responsibility to request such a transfer.

The Board points out that the Veteran does not claim that his 
treatment was due to a service connected condition, or that he is 
rated as permanently and totally disabled, such that he could be 
considered for reimbursement under 38 C.F.R. § 17.120 (2010).  
Therefore, the Board must turn to the law regarding reimbursement 
for emergency services for nonservice connected conditions in non 
VA facilities.

Section 1725, Title 38, United States Code, was enacted as part 
of the Veterans Millennium Health Care and Benefits Act, Pub. L, 
No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 2000).  To 
be entitled to the payment for emergency care under this Act, the 
evidence must meet all of the following criteria:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
Veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment; and the Veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2010).

In this case, there is no question that the Veteran was provided 
treatment initially at an emergency room (for which he was 
reimbursed), that he was enrolled with the VA health care system, 
and that he is liable to the private facility for the cost of 
that treatment.  Further, the Veteran has no other insurance, and 
no other third party which could be liable for the cost of the 
Veteran's treatment.  However, the Veteran's claim was denied by 
the VA medical center because it was felt that he was stable to 
be transferred after emergency room treatment on January 11th, 
2009, and therefore reimbursement beyond that point was denied.  
The record also notes that the Veteran left VA hospitalization 
the previous day against medical advice, and that therefore, 
reasonable VA facilities were available for treatment of the 
Veteran.

Reviewing the Veteran's treatment records just prior to, and 
during, his private hospitalization, the evidence shows that the 
Veteran was hospitalized at a VA medical facility from January 4, 
2009, to January 10, 2009, with a primary diagnosis of 
pancreatitis.  Those records also clearly show that the Veteran 
was not regularly discharged on January 10, 2009, however, he 
left against medical advice.  The Veteran has repeatedly stated 
in his hearing testimony and other documents that he was told he 
would be discharged that day anyhow, and just had to leave 
slightly early due to transportation issues; however, the 
Veteran's medical records do not reflect that.  Specifically 
noted is the Veteran's VA discharge summary, dated January 13, 
2009.  It indicates that in addition to acute pancreatitis, the 
Veteran was suffering from several other conditions in the 
hospital, including renal failure, gout, and anemia.  However, 
the discharge summary indicates that the Veteran left against 
medical advice without treatment, and that no discharge 
instructions were given, even though several attempts were made 
to contact the Veteran after discharge to give him discharge 
instructions.  There is no indication in any of the medical 
records regarding this admission that the Veteran would have been 
released later that day; in fact, this note specifically 
indicates that the Veteran was told his hemoglobin was dropping 
and needed to be investigated, which would indicate a planned 
continued stay in the hospital, however, the medical notes 
indicate that the Veteran left against medical advice.  A January 
10, 2009 report of VA treatment indicates that the Veteran left 
that day against medical advice, stating that he was upset with 
how the amount of medication he was receiving, and stated he 
would leave.  Apparently, the Veteran was warned of the risks of 
leaving early, and told he would have to sign out "AMA" if he 
left.  He stated he would stay, but left 2 hours later without 
anyone knowing.   The physician making that record indicated he 
would try and contact the Veteran on Monday to arrange for a 
follow up, and also made adjustment to the Veteran's medications 
that he hoped the Veteran would pick up.  

Further, as noted in several private medical records, including a 
January 11, 2009 mental health consultation report, and a January 
12, 2009 consultation report, the Veteran told the private 
physicians that he had left the VA on January 10, 2009 against 
medical advice because he had become angry with one of the 
counselors there.   The Board points out that, if the Veteran had 
simply remained hospitalized, and not left against medical 
advice, he would have been hospitalized at the time his emergent 
condition of pneumonia arose the next day, and would not have had 
to go to a private facility.

At any rate, the Veteran left the VA medical facility on January 
10, 2009.  He then reported to a private facility the next 
morning, with complaints of being unable to breathe, and was 
admitted with diagnoses with pneumonia and hypoxemia.  On initial 
evaluation, the private physician indicated that, due to hypoxia 
and a possibility of deterioration, the Veteran was in his 
opinion too unstable to be transferred to the VA and was 
admitted.  The veteran stayed hospitalized until January 13th, 
2009.

An opinion was obtained from a VA physician in February 2009, as 
to the Veteran's condition during hospitalization.  That 
physician noted that, at the time the Veteran went to the private 
emergency room, his condition was of an emergent nature, and that 
physician recommended that reimbursement be made for the 
Veteran's emergency room visit, which has been accomplished.  
However, that physician noted that the Veteran was able to be 
taken off oxygen after 24 hours, and would have been therefore 
able to be transferred back to the VA facility.  As such, the 
Veteran was felt to be stable enough after emergency room 
treatment for transfer, and payments beyond that time were 
denied.

Therefore, taking into account all relevant evidence, the Board 
finds, initially, that, had the Veteran not left a VA hospital on 
January 10, 2009, against medical advice, he would have been 
hospitalized at a VA facility on January 11, 2009; therefore, VA 
medical facilities were available to the Veteran, but he chose to 
leave them prematurely.  While the Veteran's emergency room costs 
for a private facility on January 11, 2009 have already been 
reimbursed, the Board finds it incongruous that the Veteran would 
be entitled to reimbursement for hospitalization costs at a 
private facility, when, had the Veteran not left a VA hospital 
the prior day against medical advice, he would have been at the 
VA facility on January 11th for treatment.

Regardless, the Board finds probative the statement of a VA 
medical physician, who indicated that, in his opinion, the 
Veteran was stable enough to be transferred to a VA facility 
subsequent to emergency room treatment at the private facility.  
As noted above, while hypoxemia was one reason the Veteran was 
initially treated at the private facility, the VA physician noted 
that the Veteran was removed from oxygen within 24 hours, which 
indicates that the Veteran no longer had hypoxemia. From the 
point that the Veteran was stable to be transferred,  38 U.S.C.A. 
§ 1725 precludes further reimbursement of the Veteran's medical 
expenses at a private hospital.

As such, the Board finds that the preponderance of the evidence 
of record is against the Veteran's claim.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to payment or reimbursement for the cost of medical 
treatment provided subsequent to emergency room treatment on 
January 11, 2009 through January 13, 2009, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


